Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-14 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE102018131694) (hereinafter `694) in view of FARMER (Pub. No.: US 2020/0066645).
Re Claim 1, `694 teaches a method of forming a semiconductor device, the method comprising: 
forming a conductive feature (28, Fig. 4) in a first dielectric layer (24); 
forming a second dielectric layer (34) over the conductive feature; 
etching an opening through the second dielectric layer, the etching exposing a surface of the conductive feature; 
depositing a sacrificial layer (37/48) in the opening and on the exposed surface of the conductive feature (28), wherein the sacrificial layer selectively forms on the exposed surface of the conductive feature (48, ¶ [0031]) more than on surfaces of the second dielectric layer; 
depositing a barrier layer (50) in the opening, wherein the barrier layer selectively forms on surfaces of the second dielectric layer relative to the sacrificial layer, wherein depositing the barrier layer comprises performing at least two deposition cycles, wherein each deposition cycle comprises: 
depositing a conductive barrier material from one or more first precursors, wherein the conductive barrier material comprises a first metal (Ta, ¶ [0029]); and 
after depositing the conductive barrier material, depositing a doping material (NH3, note that “An example of the reaction equations for forming TaN is: Ta(NMe2)5 + NH3”, ¶ [0030]) from one or more second precursors [0029], wherein the doping material (NH3) is different from the first metal (Ta); 
removing the sacrificial layer (37, FIG. 8 → 9); and 
depositing a conductive material (56, FIG. 9) to fill the opening, the conductive material contacting the conductive feature.
Re Claim 10, `694 teaches a method comprising: 
forming an insulating layer (34, FIG. 4) over a conductive feature (28); 
etching the insulating layer (34) to expose a first surface of the conductive feature; 
covering the first surface of the conductive feature with a sacrificial material (48/50’), wherein the sacrificial material (48/50’, FIG. 6) physically contacts the first surface (top) of the conductive feature (28), wherein the sidewalls of the insulating layer are free of the sacrificial material; 
covering the sidewalls of the insulating layer with a barrier material (50, FIG. 6), wherein the first surface of the conductive feature is free of the barrier material, wherein the barrier material comprises tantalum nitride (TaN) doped throughout with a doping material other than tantalum (50, [0029]); 
removing the sacrificial material (FIG. 8 → 9); and 
covering the barrier material and the first surface of the conductive feature with a conductive material (56 of FIG. 9).
`694 fails to teach wherein the doping metal is a transition metal that is different from the first metal.
FARMER teaches wherein the doping metal is a transition metal (”transition metal”, FIG. 2, ¶ [0016]) that is different from the first metal (tungsten (W)).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the adhesive as taught by FARMER, Abstract. 
In re claim 10, in the combination, `694 and FARMER fail to teach wherein the barrier material has an atomic concentration of the transition metal that is less than 30%
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re Claim 2, in the combination, `694 teaches the method of claim 1, wherein removing the sacrificial layer comprises performing a plasma treatment process ¶ [0033].
Re Claim 3, in the combination, `694 teaches the method of claim 2, wherein the plasma treatment process increases the density of the barrier layer [0035].
Re Claim 4, in the combination, `694 teaches the method of claim 1, wherein depositing the barrier layer comprises an Atomic Layer Deposition (ALD) process [0041].
Re Claim 6, in the combination, `694 teaches the method of claim 1, wherein the sacrificial layer is formed by applying benzotriazole (BTA) on the exposed surface of the conductive feature (28, [0023]).
Re Claim 7, in the combination, FARMER teaches wherein the doping metal is ruthenium (“transition metal”, FIG. 2, ¶ [0016]).
Re Claim 8, in the combination, `694 teaches the method of claim 1, wherein the conductive barrier material is tantalum nitride (50, [0029]).
Re Claim 11, in the combination, `694 teaches the method of claim 10, further comprising forming an etch stop layer (32) over the conductive feature.
Re Claims 12 and 27, `694 differs from the claim invention by not disclosing wherein the barrier layer has an atomic percentage of the transition metal that is greater than 5% (claim 12).
wherein depositing the barrier layer comprises performing between 10 and 80 deposition cycles (claim 27).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re Claim 13, in the combination, `694 teaches the method of claim 10, wherein the sacrificial material comprises benzotriazole (BTA) (32, ¶ [0023]).
Re Claim 14, in the combination, `694 teaches the method of claim 10, wherein the removing of the sacrificial material comprises a thermal treatment using hydrogen (H2) as a process gas (48, [0033]).
Re Claim 28, in the combination, FARMER teaches the method of claim 1, wherein the doping metal is cobalt (“cobalt”, FIG. 2, ¶ [0016]).
Allowable Subject Matter
Claims 21, 23-26 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Claim 21 that is written, the prior art fail to show or fairly suggest “wherein depositing the barrier material comprises: depositing a first layer of the metal nitride; depositing a layer of the transition metal on the first layer of the metal nitride; and depositing a second layer of the metal nitride on the layer of the transition metal” in context with the other limitation as stated in claim 21.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not moot due to a new ground of rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894